                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
LARRY WAYNE AIKEN,             :
                               :
          Plaintiff,           :    Civ. No. 20-0600 (NLH) (JS)
                               :
     v.                        :             OPINION
                               :
                               :
FEDERAL BUREAU OF PRISONS,     :
                               :
          Defendant.           :
______________________________:
APPEARANCE:

Larry Wayne Aiken
20329-017
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Larry Wayne Aiken, an inmate presently

incarcerated at Fort Dix Federal Correctional Institution, New

Jersey, seeks to bring this civil action in forma pauperis,

without prepayment of fees or security, asserting a claim

pursuant to the 42 U.S.C. § 1983.   See ECF No. 4.

     The Court administratively terminated the complaint on

January 21, 2020 because Plaintiff did not submit an in forma

pauperis application or the $350 filing fee.   ECF No. 3.   On

January 23, 2020, the Court received a letter from Plaintiff

requesting in forma pauperis status based on the fact that he
had previously been granted in forma pauperis status in the

United States District Court for the Western District of North

Carolina.   ECF No. 4.

     The fact that Plaintiff was previously granted in forma

pauperis status by another court does not automatically entitle

him to in forma pauperis status in this Court for this civil

action.   The Prisoner Litigation Reform Act of 1995, Pub. L. No.

104–134, §§ 801–10, 110 Stat. 1321 (April 26, 1996) (“PLRA”),

which amended 28 U.S.C. § 1915, requires prisoners who are

attempting to bring a civil action in forma pauperis to submit a

current financial affidavit along with a certified copy of their

trust fund account statement for the six month period

immediately preceding the filing of the complaint, obtained from

the appropriate official of each prison at which the prisoner is

or was confined. See 28 U.S.C. § 1915(a)(1) & (2).

     The Court will deny the application without prejudice.

Plaintiff may reapply by completing the financial affidavit and

submitting a certified account statement.




                                 2
CONCLUSION

     For the reasons set forth above, the motion to proceed in

forma pauperis is denied without prejudice.    The Clerk will be

directed to reopen the matter once Plaintiff submits a new

application.   An appropriate Order follows.


Dated: January 24, 2020                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 3
